Citation Nr: 0818052	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for 
bilateral sensorineural hearing loss, prior to June 26, 2006.  

2.  Entitlement to a rating greater than 60 percent for 
bilateral sensorineural hearing loss, beginning June 26, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to June 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which continued a 50 percent rating for bilateral 
hearing loss and a 10 percent rating for tinnitus.  The 
veteran expressed disagreement only on the denial of a higher 
rating for hearing loss.  During the appeal, in July 2006, 
the RO increased the rating for hearing loss to 60 percent 
effective June 26, 2006, the date on which the last VA 
compensation and pension (C&P) audiology examination was 
performed.  The veteran contends that that increase does not 
adequately compensate him for the current extent of his 
hearing loss.  Although the July 2006 rating decision was 
favorable, it does not abrogate appellate review where the 
increased evaluation does not represent the maximum benefit 
permitted by law.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran testified at a hearing before the Board at the RO 
in June 2007; the undersigned Veterans Law Judge presided.  

On another matter, in a VA Form 9 filed in July 2006, the 
veteran raised an issue concerning the RO's calculation of 
the combined (60 percent) disability rating for his two 
service-connected disabilities following the RO's increase of 
the hearing loss rating.  The RO appears to have construed 
this statement as a notice of disagreement as it issued a 
Statement of the Case in November 2006 on the issue 
concerning the combined rating.  At the Board hearing, the 
veteran and his representative clarified that he is not 
seeking appellate review of that matter.  Also, the record 
does not reflect that the veteran filed a notice of 
disagreement with a January 2007 rating decision that denied 
a total disability rating based on individual unemployability 
based on service-connected disabilities, and that matter is 
not now before the Board.  

In September 2007, the Board remanded this case for further 
evidentiary development.  The requested actions have been 
completed and the case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  Test results obtained on VA examination in May 2005 yield 
hearing no higher than level VII in the right ear and level 
VIII in the left ear.

2.  Test results obtained on VA examination on June 26, 2006 
and in October 2007 yield hearing no higher than level VIII 
in the right ear and level X in the left ear.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 
50 percent for bilateral sensorineural hearing loss prior to 
June 26, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.86(a), and 4.85, Code 
6100 (2007).  

2.  The criteria are not met for a rating greater than 
60 percent for bilateral sensorineural hearing loss beginning 
June 26, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.86(a), and 4.85, Code 
6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The regulations also provide that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2007).  

The record shows that a rating decision in September 2002 
increased the rating for the veteran's hearing loss to 50 
percent, based on the results of VA audiometric testing in 
August 2002, which showed:  


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
60
80
90
95
82
Left
55
85
110
110
90

Speech audiometry revealed speech discrimination ability of 
64 percent in the right ear and of 48 percent in the left 
ear.  

In February 2005, the veteran filed a claim for an increased 
rating for his hearing loss.  A VA audiometric evaluation was 
conducted in May 2005, which showed:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
65
85
90
90
83
Left
70
90
95
95
88

Speech audiometry revealed speech discrimination ability of 
82 percent in the right ear and of 58 percent in the left 
ear.  

The RO, in the June 2005 rating decision here on appeal 
denied an increased rating, but did not reduce the assigned 
50 percent rating for the veteran's hearing loss, concluding 
that, although recent evidence showed some improvement, 
sustained improvement had not been definitively established, 
citing 38 C.F.R. § 3.344.  

The veteran submitted additional evidence, consisting of a 
letter and a report of an examination by the veteran's 
private treating physician dated in January 2006, and the 
reports of two audiological evaluations, in July 2005 and 
September 2005.  The latter reports displayed the audiometric 
findings in graphical format, which the Board cannot 
interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Moreover, the September 2005 examination appears not to have 
tested the veteran's hearing at all of the frequencies 
required by VA regulations.  

The private physician's examination report and letter 
contains the results of a complete physical examination and 
comments by the examiner, but no audiometric data.  The 
examiner stated that the veteran had progressive and profound 
hearing loss, even to gross examination.  He noted the 
veteran's report that he had been told by VA that his hearing 
was better, which the physician stated "is counter to both 
my exam and his experience."  

Subsequently, the veteran was given two additional VA 
audiometric evaluations, in June 2006 and October 2007, the 
latter examination pursuant to the Board's September 2007 
remand.  On examination in June 2006, pure tone thresholds, 
in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
75
85
90
90
85
Left
85
105
100
100
98

Speech audiometry revealed speech discrimination ability of 
84 percent in the right ear and of 44 percent in the left 
ear.  

On examination in October 2007, pure tone thresholds, in 
decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
75
80
95
95
86
Left
85
95
105
105
98

Speech audiometry revealed speech discrimination ability of 
80 percent in the right ear and of 48 percent in the left 
ear.  

Because the puretone threshold at each of the four specified 
frequencies on the examinations in May 2005, June 2006, and 
October 2007 is greater than 55 decibels for both the left 
and the right ear, the Board must determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  See 
38 C.F.R. § 4.86(a).

First, applying the data obtained to Table VI, 38 C.F.R. 
§ 4.85(h), yields the following results.  For May 2005, the 
right ear is level V and the left ear is level VIII.  This 
yields an evaluation of 30 percent when applied to Table VII, 
38 C.F.R. § 4.85(h).  For June 2006, the right ear is level 
IV and the left ear is level X.  This yields an evaluation of 
30 percent when applied to Table VII, 38 C.F.R. § 4.85(h).  
For October 2007, the right ear is level V and the left ear 
is level X.  This yields an evaluation of 40 percent when 
applied to Table VII, 38 C.F.R. § 4.85(h).  

Next, applying the data to Table VIa, 38 C.F.R. § 4.85(h), 
yields the following results.  For May 2005, the right ear is 
level VII and the left ear is level VIII.  This yields a 
rating of 40 percent when applied to Table VII, 38 C.F.R. 
§ 4.85(h).  For June 2006 and October 2007, the right ear is 
level VIII and the left ear is level X.  This yields a rating 
of 60 percent when applied to Table VII, 38 C.F.R. § 4.85(h).  

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The higher 
of the two ratings resulting from the use of Table VI and 
Table VIa is to be used.  Thus, the test results prior to 
those obtained on June 26, 2006 do not support assignment of 
more than the 50 percent rating then in effect, and the test 
results from June 2006 do not support more than the 60 
percent rating in effect from the date of the June 2006 
examination.  Therefore, the Board concludes that the record 
does not support a higher rating for any length of time 
throughout the appeal period.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
service-connected hearing loss has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  In this regard, the 
Board observes that the veteran testified at his hearing that 
he is retired.  In the absence of such factors, the Board 
finds that the requirements for referral of the case for 
evaluation for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability rating, he 
was not given the specific notice required by Vazquez-Flores 
prior to the denial of his claim for increase.  Nonetheless, 
both the rating decision and the statement of the case and 
supplements thereto that discussed the assignment of higher 
disability evaluations specifically informed him of the 
rating criteria that would be applied, and he had an 
opportunity to supply information or evidence concerning 
worsening or increase in severity of the disability at issue 
and the effect such worsening has on his employment and daily 
life.  Also, at his hearing, he testified that he is retired 
and described in detail the effect of his hearing loss on his 
daily activities.  Thus, the Board concludes that the 
veteran, in this instance, was not prejudiced by the lack of 
specific notice required by Vazquez-Flores prior to adverse 
decisions that are the subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a March 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The record shows that the required notice was provided before 
the adverse decision in June 2005.  The appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at a hearing.  Also, in a March 2006 
letter, prior to later adjudications in this case, the RO 
notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the timing of the specific notice required by 
Dingess, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded three VA compensation examinations, 
and private treatment records have been received.  No further 
development action is necessary.  


ORDER

A rating greater than 50 percent for bilateral sensorineural 
hearing loss prior to June 26, 2006 is denied.  

A rating greater than 60 percent for bilateral sensorineural 
hearing loss beginning June 26, 2006 is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


